internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-109336-99 date nov legend x y year1 year2 state a b c properties plr-109336-99 dollar_figured dollar_figuree dollar_figuref dollar_figureg this letter responds to a letter dated date written on behalf of x requesting a ruling that the rental income received by x and its qualified subchapter_s subsidiaries qsubs from properties is not passive_investment_income within the meaning of sec_1362 of the code facts x has elected to be an s_corporation and is engaged in the business of owning and managing real_estate x owns a residential apartments and b square feet of retail_space x performs management services through y a corporation for which a qsub election is in effect x proposes to form under state law a series of wholly-owned subsidiaries and elect for them to be treated as qsubs each of properties currently owned by x would be transferred to one of the newly formed qsubs x conducts regular inspections of its real_estate and is responsible for maintaining the roofs exterior walls heating and air conditioning systems plumbing foundations and structures of the real_estate x is responsible for providing on- premises superintendent or janitor arranging social activities painting of apartments repairs within apartments maintenance of common areas pest control snow removal trash removal seasonal decorations provision of utilities building security and patrol services maintenance of alarm and sprinkler systems handling tenant complaints handling some eviction proceedings general bidding for supplies and labor plr-109336-99 maintenance and capital improvements and ongoing capital improvement programs to existing properties x also oversees the leasing of the real_estate advertising and marketing of the properties these activities are performed for x through its qsub y y has c employees who provide these services in year1 x received or accrued approximately dollar_figured in rents and paid_or_incurred approximately dollar_figuree in relevant expenses with respect to properties in year2 x received or accrued approximately dollar_figuref in rents and paid_or_incurred approximately dollar_figureg in relevant expenses with respect to properties law and analysis sec_1361 a provides that a corporation which is a qualified_subchapter_s_subsidiary shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qualified_subchapter_s_subsidiary shall be treated as assets liabilities and such items of the s_corporation sec_1361 provides that a qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation if percent of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or plr-109336-99 incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents x receives from properties are not passive_investment_income under sec_1362 this ruling assumes that valid qsub elections are in effect for each of the subsidiary corporations to which properties are transferred and that y has a valid qsub election in effect except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company’s eligibility under sec_1361 to be an s_corporation or the validity of the relevant qsub elections further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
